Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17, 38, 41 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no “description support” in the original specification for providing the microbial species “within” (as opposed to “onto”) the inorganic porous medium.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-17, 38, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard et al in view of Burnham et al ‘443, for the reasons given in the last Office Action. Applicant’s argument, that Bywater-Ekegard et al do not teach, disclose or suggest the step of “providing a microbial solution comprising at least one microbial species loaded within an inorganic porous medium”, but rather disclose compositions which are “provided to an environment and/or microorganism-containing compositions attached, adhered to, or in close association with surfaces”, whereas applicant’s claims recite “a microbial solution…loaded within an inorganic porous medium”, is not convincing. Bywater-Ekegard et al disclose in Paragraph [0121] that the surfaces or articles may be porous inert particles or zeolites. The microbial composition would be provided “within” the surfaces of Bywater-Ekegard et al to no less extent than in the inorganic porous medium recited in applicant’s claims, when the surfaces or articles are porous inert particles or zeolites. In this regard, it is well-known that zeolites are porous materials. Applicant’s argument, that applicant has unexpectedly realized that the microbial solution loaded within an inorganic porous medium may produce blooms of beneficial bacteria when placed into an aqueous environment, is not convincing, since this phenomenon would be inherent in Bywater-Ekegard et al when employing porous inert particles or zeolite as the surfaces or articles.
Claims 38, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Bywater-Ekegard et al, for the reasons given in the last Office Action. Applicant’s argument, that claims 38, 41 and 43 are not obvious over Bywater-Ekegard et al for at least the reason .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736